Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  March 26, 2007                                                        Clifford W. Taylor,
                                                                                 Chief Justice

  132900-01                                                            Michael F. Cavanagh
                                                                       Elizabeth A. Weaver
                                                                              Marilyn Kelly
                                                                         Maura D. Corrigan
                                                                       Robert P. Young, Jr.
  JEFFREY M. RUPERSBURG,                                               Stephen J. Markman,
            Plaintiff-Appellee,                                                       Justices
  v                                              SC: 132900
                                                 COA: 262560
  ETKIN SKANSKA CONSTRUCTION                     Oakland CC: 2000-023553-NO
  COMPANY OF MICHIGAN, f/k/a A.J. ETKIN
  CONSTRUCTION COMPANY, and BAKER
  CONCRETE CONSTRUCTION, INC.,
           Defendants-Appellees, 

  v

  WHALEY STEEL CORPORATION, 

           Defendant-Appellant,      

  and 

  L.W. CONNELLY & SON, INC.,

             Defendant.

  ________________________________________
  JODI L. RUPERSBURG and JEFFREY M. 

  RUPERSBURG,

             Plaintiffs-Appellees, 

  v                                              SC: 132901      

                                                 COA: 262561
  ETKIN SKANSKA CONSTRUCTION                     Oakland CC: 2002-045346-NO
  COMPANY OF MICHIGAN, f/k/a A.J. ETKIN
  CONSTRUCTION COMPANY, and BAKER
  CONCRETE CONSTRUCTION, INC.,
           Defendants-Appellees, 

  v

  WHALEY STEEL CORPORATION, 

           Defendant-Appellant,      

  and 

  L.W. CONNELLY & SON, INC.,
             Defendant.

  _________________________________________/ 

                                                                                                              2


      On order of the Court, the application for leave to appeal the November 30, 2006
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 26, 2007                      _________________________________________
       t0319                                                                Clerk